Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
 Claims 1, 3-5, 7-16, 18-19, and 21-24 are allowed as indicated below in view of the Examiner’s amendment. 
Response to Arguments
Examiner acknowledges Applicant’s Terminal Disclaimer filed on 3/4/2022 and approved on 3/5/2022 over co-pending application 15/051,788. 
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the Authorization for this examiner’s amendment was given in an interview with George Dolina and Viresh R. Patel on 3/11/2022.

5. (Currently Amended) The method of claim 1, further comprising detecting one or more user inputs relating to the one or more vehicle-share criteria at a user interface and using these values at (c). 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	With respect to subject matter eligibility, although the claims include abstract subject matter ( i.e. vehicle booking ), the combination of the limitations integrated the abstract idea into a practical application such as “ detecting a plurality of inputs corresponding to vehicle booking requests from customers for the autonomous vehicles, wherein each request from a customer 

Examiner is unaware of any available prior art that teaches or suggests:
“automatically selecting customers to share an autonomous vehicle and calculating a suggested route for the autonomous vehicle using the pick-up location and drop-off locations of the customers and one or more stored vehicle-share criteria, the automatically selecting customers to share the autonomous vehicle and calculating the suggested route including 

The prior art made of record is considered pertinent to applicant's disclosure.
BOSKOVIC (US-20120290652-A1); related to system and method for transport sharing. 
Dutta (US-20150345951-A1): related to system and method for ranking and determining routes in a navigation system.  
Lehmann (US-20110153629-A1) related to system and method for matching drivers with passengers sharing a trip. 
BOREAN (US-20170270447-A1) related to system and method for providing ride sharing service.
Hurzeler (US-7080019-B1); related to system and method for enabling travelers to discover other travelers with similar and compatible travel plans. 
Cudak (US-20150233719-A1); related to system for controlling an autonomous vehicle.
Gale (US-20110301997-A1); related to system and method for managing fleet of vehicles. 
FELT (US-20110099040-A1); related to system and method for dispatching taxi. 
Adamczyk (US-20100042549-A1); related to system and method for ride matching based on selection criteria and driver information. 
McGavran (US-20140278051-A1); related to system and method for predicting destination for a user device. 
Sisselman (US-20060182258-A1); related to system and method for routing drivers. 
Furuhata, M., Dessouky, M., Ordóñez, F., Brunet, M., Wang, X., & Koenig, S. (2013). Ridesharing: The state-of-the-art and future directions. Transportation Research Part B: Methodological, 57, 28-46. doi: 10.1016/j.trb.2013.08.012. 

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons
for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/Rupangini Singh/Primary Examiner, Art Unit 3628